Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made and entered into
as of July 14, 2008, by and among Horizon Lines, Inc., a Delaware corporation
(“Parent”), Horizon Lines Holding Corporation, a Delaware corporation (“HLHC”;
together with Parent, the “Companies”), and                      (“Indemnitee”).
WITNESSETH THAT:
     WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers, or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of such corporations;
     WHEREAS, Parent is the sole stockholder of HLHC;
     WHEREAS, in the case of each Company, the Certificate of Incorporation
and/or Bylaws of such Company (as amended, the “Fundamental Documents”) require
indemnification of the officers and directors of such Company and certain other
persons;
     WHEREAS, Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware, as such may be amended from
time to time (the “DGCL”);
     WHEREAS, in the case of each Company, the Fundamental Documents of such
Company and the DGCL expressly provide that the indemnification provisions set
forth therein are not exclusive, and thereby contemplate that contracts may be
entered into between such Company and members of the board of directors and
officers of each such Company and other persons with respect to indemnification;
     WHEREAS, the Board of Directors of each Company (each, a “Board”) has
previously determined that, in order to attract and retain qualified
individuals, the Companies will maintain on an ongoing basis, at their sole
expense, liability insurance to protect certain persons serving the Companies or
any of their respective subsidiaries from certain liabilities;
     WHEREAS, the uncertainties relating to such insurance (including the risk
of unavailability of such insurance and of higher premiums) and to
indemnification have increased the difficulty of attracting and retaining such
persons in the face of risks of expensive litigation;
     WHEREAS, the Board of each Company has determined that the increased
difficulty in attracting and retaining such persons is detrimental to the best
interests of the stockholders of Parent and that the Companies should act to
assure such persons that there will be increased certainty of such protection in
the future;

- 1 -



--------------------------------------------------------------------------------



 



     WHEREAS, it is reasonable, prudent, and necessary for the Companies to
obligate themselves contractually to indemnify, and to advance expenses on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve one or more of the Companies free from
undue concern that they will not be so indemnified;
     WHEREAS, this Agreement is a supplement to and in furtherance of the
Fundamental Documents of each Company and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder;
     WHEREAS, Indemnitee does not regard the protection available under the
Companies’ Fundamental Documents and insurance as adequate in the present
circumstances, and may not be willing to continue to serve as a director and or
officer of any of the Companies, as the case may be, without adequate
protection, and the Companies desire Indemnitee to serve in such official
capacity; and
     WHEREAS, Indemnitee is willing to continue to serve and to take on
additional service for or on behalf of the Companies, or any of them, on the
condition that he be so indemnified.
     NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve one or
more of the Companies in an official capacity after the date hereof, the parties
hereto hereby agree as follows:
     1. Indemnity of Indemnitee. The Companies shall, jointly and severally,
indemnify and hold harmless Indemnitee to the fullest extent permitted by the
DGCL. In furtherance of the foregoing indemnification, and without limiting the
generality thereof:
          (a) Proceedings Other Than Proceedings by or in the Right of the any
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 0 if, by reason of his Covered Status (as hereinafter defined),
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of any Company. Pursuant to this Section 0, Indemnitee shall be indemnified,
jointly and severally, by the Companies against all Expenses (as hereinafter
defined), judgments, penalties, fines, and amounts paid in settlement actually
and reasonably incurred by him, or on his behalf, in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Companies, and with respect to any criminal
Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.
          (b) Proceedings by or in the Right of any Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1(b) if, by
reason of his Covered Status, Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding brought by or in the right of any
Company. Pursuant to this Section 1(b), Indemnitee shall be indemnified, jointly
and severally, by the Companies against all Expenses actually and reasonably
incurred by Indemnitee, or on Indemnitee’s behalf, in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to

- 2 -



--------------------------------------------------------------------------------



 



be in or not opposed to the best interests of the Companies; provided, however,
if the DGCL so provides, no indemnification against such Expenses shall be made
in respect of any claim, issue, or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to any Company unless and to
the extent that the Court of Chancery of the State of Delaware shall determine
that such indemnification may be made.
          (c) Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his Covered Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by the DGCL against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues, or matters in such Proceeding, the Companies shall, jointly and
severally, indemnify Indemnitee against all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue, or matter. For purposes of this Section 1 and, without limitation,
the termination of any claim, issue, or matter in such a Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue, or matter.
     2. Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 hereof, the
Companies shall, and hereby do, jointly and severally indemnify and hold
harmless Indemnitee against all Expenses, judgments, penalties, fines, and
amounts paid in settlement actually and reasonably incurred by him or on his
behalf if, by reason of his Covered Status, he is, or is threatened to be made,
a party to or participant in any Proceeding (including a Proceeding by or in the
right of any Company), including all liability arising out of the negligence or
active or passive wrongdoing of Indemnitee. The only limitation that shall exist
upon the obligations of each Company pursuant to this Agreement shall be that no
Company shall be obligated to make any payment to Indemnitee that is finally
determined (under the procedures, and subject to the presumptions, set forth in
Sections 6 and 7 hereof) to be unlawful.
     3. Contribution.
          (a) Whether or not the indemnification provided in Sections 1 and 2
hereof is available, in respect of any threatened, pending or completed action,
suit, or proceeding in which the Companies are jointly liable with Indemnitee
(or would be if joined in such action, suit, or proceeding), the Companies shall
pay, in the first instance, the entire amount of any judgment or settlement of
such action, suit, or proceeding without requiring Indemnitee to contribute to
such payment, and each Company hereby waives and relinquishes any right of
contribution it may have against Indemnitee with respect thereto. No Company
shall enter into any settlement of any action, suit, or proceeding in which such
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit, or proceeding) unless such settlement provides for a full and final
release of all claims asserted against Indemnitee.
          (b) Without diminishing or impairing the obligations of the Companies
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed

- 3 -



--------------------------------------------------------------------------------



 



action, suit, or proceeding in which the Companies are jointly liable with
Indemnitee (or would be if joined in such action, suit, or proceeding), the
Companies shall contribute to the amount of expenses (including attorneys’
fees), judgments, fines, and amounts paid in settlement actually and reasonably
incurred and paid or payable by Indemnitee in proportion to the relative
benefits received by the Companies and all officers, directors, or employees of
the Companies, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such action, suit, or proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such action,
suit, or proceeding arose; provided, however, that the proportion determined on
the basis of relative benefit may, to the extent necessary to conform to law, be
further adjusted by reference to the relative fault of the Companies and all
officers, directors, or employees of the Companies other than Indemnitee who are
jointly liable with Indemnitee (or would be if joined in such action, suit, or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such expenses, judgments, fines, or settlement
amounts, as well as any other equitable considerations which applicable law may
require to be considered. The relative fault of the Companies and all officers,
directors, or employees of the Companies, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such action, suit, or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct was active or passive.
          (c) The Companies shall, jointly and severally, fully indemnify and
hold Indemnitee harmless from any claims of contribution which may be brought by
officers, directors, or employees of the Companies, other than Indemnitee, who
may be jointly liable with Indemnitee.
          (d) To the fullest extent permissible under the DGCL, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Companies, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement, and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Companies and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Companies (and their respective directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).
     4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Covered Status, a witness in any Proceeding to which Indemnitee is not a party,
he shall be indemnified, jointly and severally, by the Companies against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith.
     5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Companies shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Covered
Status within thirty (30)

- 4 -



--------------------------------------------------------------------------------



 



days after the receipt by the Companies of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee and shall include
or be preceded or accompanied by an undertaking by or on behalf of Indemnitee to
repay any Expenses advanced if it shall ultimately be determined that Indemnitee
is not entitled to be indemnified against such Expenses. Any advances and
undertakings to repay pursuant to this Section 5 shall be unsecured and interest
free.
     6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the following procedures
and presumptions shall apply in the event of any question as to whether
Indemnitee is entitled to indemnification under this Agreement:
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Companies a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of each Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of each such
Company in writing that Indemnitee has requested indemnification.
          (b) Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 6(a) hereof, a determination, if required by the
DGCL, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case by one of the following four methods, which shall be at the
election of the Board of Parent: (1) by a majority vote of the Disinterested
Directors (as hereinafter defined), even though less than a quorum; (2) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum; (3) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by
Independent Counsel (as hereinafter defined) in a written opinion to the Board
of Parent, a copy of which shall be delivered to Indemnitee; or (4) if so
directed by the Board of Parent, by the stockholders of the Company.
          (c) If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 6(b) hereof, the Independent
Counsel shall be selected as provided in this Section 6(c). The Independent
Counsel shall be selected by the Board of Parent. Indemnitee may, within ten
(10) days after such written notice of selection shall have been given, deliver
to the Companies, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 13 hereof, and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection by Indemnitee, the person so selected by the Board
of Parent shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either Parent or Indemnitee may petition the Court of Chancery of

- 5 -



--------------------------------------------------------------------------------



 



the State of Delaware or other court of competent jurisdiction for resolution of
any objection which shall have been made by Indemnitee to Parent’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 6(b)
hereof. The Companies shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 6(b) hereof, and the Companies shall pay all
reasonable fees and expenses incident to the procedures of this Section 6(c),
regardless of the manner in which such Independent Counsel was selected or
appointed.
          (d) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Neither the failure of any Company (including by its directors or independent
legal counsel) to have made a determination prior to the commencement of any
action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by any Company (including by its directors or
independent legal counsel) that Indemnitee has not met such applicable standard
of conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
          (e) Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on Indemnitee’s reliance on the records or books of
account of an Enterprise (as hereinafter defined), including financial
statements, or on information supplied to Indemnitee by the officers of an
Enterprise in the course of their duties, or on the advice of legal counsel for
an Enterprise or on information or records given or reports made to an
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by an Enterprise. In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent, or
employee of an Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Companies. Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.
          (f) If the person, persons, or entity empowered or selected under
Section 6 to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Companies of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons, or
entity making such determination with respect to entitlement to indemnification
in

- 6 -



--------------------------------------------------------------------------------



 



good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(f) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) hereof and if (A) within thirty (30) days after receipt by the
Companies of the request for such determination, the Board of Parent or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the stockholders of Parent for their consideration at an annual meeting thereof
to be held within 120 days after such receipt and such determination is made
thereat, or (B) a special meeting of the stockholders of Parent is called within
thirty (30) days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 120 days after
having been so called and such determination is made thereat.
          (g) Indemnitee shall cooperate with the person, persons, or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons, or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Parent, or stockholder of Parent
shall act reasonably and in good faith in making a determination regarding
Indemnitee’s entitlement to indemnification under this Agreement. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons, or entity making such determination
shall be borne by the Companies (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Companies hereby, jointly
and severally, indemnify and agree to hold Indemnitee harmless therefrom.
          (h) The Companies acknowledge that a settlement or other disposition
short of final judgment may be successful if such settlement or other
disposition permits a party to avoid expense, delay, distraction, disruption,
and uncertainty. In the event that any action, claim, or proceeding to which
Indemnitee is a party is resolved in any manner other than by adverse judgment
against Indemnitee (including settlement of such action, claim, or proceeding
with or without payment of money or other consideration), it shall be presumed
that Indemnitee has been successful on the merits or otherwise in such action,
suit, or proceeding. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
          (i) The termination of any Proceeding or of any claim, issue, or
matter therein, by judgment, order, settlement, or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement or required by the DGCL) of itself adversely affect
the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Companies or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his conduct was unlawful.

- 7 -



--------------------------------------------------------------------------------



 



     7. Remedies of Indemnitee.
          (a) In the event that (i) a determination is made pursuant to
Section 6 hereof that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
hereof, (iii) no determination of entitlement to indemnification is made
pursuant to Section 6(b) hereof within 90 days after receipt by the Companies of
the request for indemnification, (iv) payment of indemnification is not made
pursuant to this Agreement within ten (10) days after receipt by the Companies
of a written request therefor, or (v) payment of indemnification is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Section 6 hereof, Indemnitee shall be entitled to an adjudication in
an appropriate court of the State of Delaware, or in any other court of
competent jurisdiction, of Indemnitee’s entitlement to such indemnification.
Indemnitee shall commence such proceeding seeking an adjudication within
180 days following the date on which Indemnitee first has the right to commence
such proceeding pursuant to this Section 7(a). The Companies shall not oppose
Indemnitee’s right to seek any such adjudication.
          (b) In the event that a determination shall have been made pursuant to
Section 6(b) hereof that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 7 shall be conducted in
all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 6(b).
          (c) If a determination shall have been made pursuant to Section 6(b)
hereof that Indemnitee is entitled to indemnification, the Companies shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under the DGCL.
          (d) In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Companies, the Companies shall pay on his
behalf, in advance, any and all expenses (of the types described in the
definition of Expenses in Section 13 hereof) actually and reasonably incurred by
him in such judicial adjudication, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement of expenses or
insurance recovery.
          (e) Each Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding, or enforceable and shall
stipulate in any such court that such Company is bound by all the provisions of
this Agreement. The Companies shall, jointly and severally, indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Companies of a written request therefore)
advance, to the extent not prohibited by the DGCL, such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for indemnification or advance

- 8 -



--------------------------------------------------------------------------------



 



of Expenses from the Companies under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by the Companies, regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses, or insurance recovery, as the case may
be.
          (f) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
     8. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
          (a) The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under the DGCL, the Fundamental Documents of any Company, any
agreement, a vote of stockholders, a resolution of directors, or otherwise. No
amendment, alteration, or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Covered Status prior to
such amendment, alteration, or repeal. To the extent that a change in the DGCL,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Fundamental Documents of any Company or
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
          (b) To the extent that the Companies maintain an insurance policy or
policies providing liability insurance for persons of any category of Covered
Status, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
persons of such category of Covered Status under such policy or policies. If, at
the time of the receipt of a notice of a claim pursuant to the terms hereof, the
Companies have director and officer liability insurance in effect, the Companies
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Companies shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.
          (c) In the event of any payment under this Agreement, the Companies
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Companies to bring suit to enforce such rights.
          (d) The Companies shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has

- 9 -



--------------------------------------------------------------------------------



 



otherwise actually received such payment under any insurance policy, contract,
agreement, or otherwise.
          (e) The Companies’ obligations to indemnify or advance Expenses
hereunder to Indemnitee to the extent of his or her Covered Status with respect
to any Enterprise (other than any Company) shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other Enterprise.
     9. Exception to Right of Indemnification. Notwithstanding any provision in
this Agreement, the Companies shall not be obligated under this Agreement to
make any indemnity in connection with any claim made against Indemnitee:
          (a) for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;
          (b) for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of any of the Companies within
the meaning of § 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law; or
          (c) in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against any Company or its directors,
officers, employees or other indemnitees, unless the Board of Parent authorized
the Proceeding (or any part of any Proceeding) prior to its initiation.
     10. Duration of Agreement. All agreements and obligations of each Company
contained herein shall continue during the period that Indemnitee is serving in
a Covered Capacity and for a period of seven (7) years thereafter, and shall
continue thereafter so long as Indemnitee shall be subject to any Proceeding (or
any proceeding commenced under Section 7 hereof) by reason of his Covered
Status, whether or not he is acting or serving in any Covered Capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business or
assets of any of the Companies), assigns, spouses, heirs, executors, and
personal and legal representatives.
     11. Security. Each Company, to the extent requested by Indemnitee and
approved by the Board of such Company, may at any time and from time to time
provide security to Indemnitee for such Company’s obligations hereunder through
an irrevocable bank line of credit, funded trust, or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee.

- 10 -



--------------------------------------------------------------------------------



 



     12. Enforcement.
          (a) Each Company expressly confirms and agrees that it has entered
into this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve one or more of the Companies in an official capacity,
and each Company acknowledges that Indemnitee is relying upon this Agreement in
continuing to serve such Company in such capacity.
          (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof, including any
indemnification agreement that may have been entered into by and between any
Company and Indemnitee in connection with the Company’s initial public offering
in September 2005.
     13. Definitions. For purposes of this Agreement:
          (a) “Covered Capacity” means the capacity, office, or other position
(if any) in which a person is serving by reason of his Covered Status.
          (b) “Covered Status” describes the status of a person (i) who is or
was a director, officer, employee, agent, or fiduciary of any Company, (ii) who,
at the request of any Company, is or was a director, officer, employee, agent,
or fiduciary of any other corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan, or other enterprise, or (iii) who
is or was a director, officer, employee, agent, or fiduciary of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other enterprise that is or was a direct or indirect
subsidiary (whether wholly owned or otherwise) of any Company at the time of
such person’s service as such a director, officer, employee, agent, or
fiduciary.
          (c) “Disinterested Director” means a director of Parent who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
          (d) “Enterprise” shall mean (i) any Company, or (ii) any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other enterprise of which Indemnitee is or was serving
as a director, officer, employee, agent, or fiduciary either (x) at the request
of any Company or (y) that is or was a direct or indirect subsidiary (whether
wholly owned or otherwise) of any Company at the time of Indemnitee’s service as
such a director, officer, employee, agent or fiduciary.
          (e) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent. Expenses,

- 11 -



--------------------------------------------------------------------------------



 



however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.
          (f) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent: (i) any Company or
Indemnitee in any matter material to either such person (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing any Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Companies
shall pay the reasonable fees of the Independent Counsel referred to above and
shall fully indemnify such counsel against any and all Expenses, claims,
liabilities, and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
          (g) “Proceeding” includes any threatened, pending, or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing, or any other actual, threatened,
or completed proceeding, whether brought by or in the right of any Company or
otherwise and whether civil, criminal, administrative, or investigative, in
which Indemnitee was, is, or will be involved as a party or otherwise, by reason
of the fact that Indemnitee has Covered Status, by reason of any action taken by
him or of any inaction on his part while acting in a Covered Capacity, or by
reason of the fact that he is or was serving in a Covered Capacity, in each case
whether or not he is acting or serving in any such Covered Capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement; including one pending on or before the date of this
Agreement, but excluding one initiated by an Indemnitee pursuant to Section 7
hereof to enforce his rights under this Agreement.
     14. Severability. The invalidity of unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws. In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.
     15. Modification and Waiver. No supplement, modification, termination, or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed to constitute or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.
     16. Notice By Indemnitee. Indemnitee shall promptly notify the Companies in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Companies shall not relieve the Companies of any
obligations which they may have to

- 12 -



--------------------------------------------------------------------------------



 



Indemnitee under this Agreement or otherwise unless and only to the extent that
such failure or delay materially prejudices the Companies.
     17. Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next-day delivery, with written
verification of receipt. All communications shall be sent:
          (a) To Indemnitee, at the address set forth below the signature of
Indemnitee to this Agreement.
          (b) To Parent, at:
Horizon Lines, Inc.
4064 Colony Road, Suite 200
Charlotte, North Carolina 28211
Attention: General Counsel
Telecopy: 704-973-7008
Telephone: 704-973-7000;
          (c) To HLHC, at:
c/o Horizon Lines, Inc.
4064 Colony Road, Suite 200
Charlotte, North Carolina 28211
Attention: General Counsel
Telecopy: 704-973-7008
Telephone: 704-973-7000;
or to such other address as may have been furnished by a party hereto to the
other parties hereto, by like notice. For purposes of this Agreement, the term
“business day” means any day other than a Saturday or a Sunday or a day on which
commercial banking institutions in the City of Charlotte, State of North
Carolina, are authorized by law to be closed.
     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     19. Headings, etc. The headings of the sections, paragraphs, and
subparagraphs of this Agreement are inserted for convenience only and shall not
be deemed to constitute part of this Agreement or to affect the construction
thereof. Unless the context of this Agreement otherwise requires: (i) words of
any gender or neuter shall be deemed to include the neuter and

- 13 -



--------------------------------------------------------------------------------



 



each other gender; (ii) words using the singular or plural number shall also
include the plural or singular number, respectively; (iii) the word “including”
and words of similar import when used in this Agreement shall mean “including,
without limitation,” unless otherwise specified; and (iv) “or” is not exclusive.
     20. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Companies and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 14 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

            PARENT:

HORIZON LINES, INC.
      By:           Charles G. Raymond        Chief Executive Officer       
HLHC:

HORIZON LINES HOLDING CORP.
      By:           Charles G. Raymond        Chief Executive Officer     

[SIGNATURE PAGE 1 OF 2 TO INDEMNIFICATION AGREEMENT]

- 15 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

     
 
  INDEMNITEE:
 
   
 
   
 
   

[SIGNATURE PAGE 2 OF 2 TO INDEMNIFICATION AGREEMENT]

- 16 -